DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. In particular, Applicant argues that Kaeser fails to teach a method of receiving a first workload from a virtual reality application when a movement rate of a user’s head exceeds a threshold level. The Office respectfully submits that Kaeser discloses a system including a computing device configured to render/display a 3D model corresponding to an immersive, 3D virtual reality environment ([0002,0010, 0016,0017,0022]). Specifically, the system dynamically adjusts a level of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data (i.e., user’s head velocity, [0029]). The system further comprises an image processing unit which may be a graphics processing unit GPU ([0027]) configured to receive a suitable signal associated with a first LOD from a LOD adjustment module 112 when the user’s current head velocity is relatively low ([0034,0035]) and to receive a suitable signal associated with a second LOD from the LOD adjustment module 112 when the user’s head velocity is relatively high ([0037,0038]). Therefore, Kaeser teaches a method of receiving, in the graphics processor, a first workload from a virtual reality application when a movement rate exceeds a threshold level and receiving a second workload when the movement rate does not exceed the threshold level.
Applicant further argues that Kaeser fails to disclose that rendered frames are provided to a display engine of the graphics processor and thereafter are sent to a display panel. The Office respectfully submits that the claim language does not recite a specific structure and/or function of the display engine. Under Broadest Reasonable Interpretation, the display engine may be interpreted as a .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 22 recites a method of shading each of a second plurality of frames in a rendering process of the second plurality of frames; and shading only a portion of a first plurality of frames in a rendering process of the first plurality of frames. This recitation is not supported in the specification. Paragraphs [0060,0201] in the specification discloses a different feature.
[0060] During rendering and writing to a displayable surface in the graphics processing unit, there may be segmentation so that the At the same time, the foreground surfaces may be shaded on every pass.
In fact, the specification discloses a method of segmenting an image into a foreground image and a background image. The foreground is shaded at a higher shading rate (e.g., every pass) while, at the same time, the background is shaded only at every other frame (i.e., lower shading rate). However, claim 1 recites that the first plurality of frames associated with a first workload are rendered when a movement rate of a user’s head exceeds a threshold voltage. The second plurality of frames associated with a second workload are rendered when the movement rate of the user’s head does not exceeds the threshold level. Thus, the first plurality of frames cannot be shaded at the same time as the second plurality frames as recited in claim 1 which is opposite from shading the background and the foreground as disclosed in the paragraphs [0060,0201] in the specification (i.e.,....same time). In other words, the first plurality of frames are not equivalent to background surfaces; and the second plurality of frames are not equivalent to foreground surfaces. Therefore, the specification does not disclose that the first plurality of frames are shaded at a shading frequency lower than that of the second plurality of frames. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaeser et al. (US Pub 2016/0189423 A1).
Regarding claim 1; Kaeser teaches a non-transitory storage medium comprising instructions ([0003], a non-transitory computer readable medium storing computer-executable instructions) that when executed cause a graphics processor (an image processing unit 114, Fig.1)  comprising a plurality of graphics processing cores ([0027], the image processing unit 114 may include one or more processors 104 configured to manage and/or accelerate the rendering of images for subsequent display to a user) to: 
receive, in the graphics processor, a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image ; 
render the first workload in the graphics processor ([0027,0035]), comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine of the graphics processor ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); 
provide the first plurality of frames to a display engine of the graphics processor ([0016-0018, 0035]); 
thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); 
render the second workload in the graphics processor, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); 
provide the second plurality of frames to the display engine [0016-0018,0035]); and 
thereafter send the second plurality of frames to the display panel ([0028]).
Regarding claim 8; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser further teaches instructions that when executed cause the graphics processor to render the second plurality of frames having a pixel density greater than the reduced pixel density (see the analysis of claim 1; the frames rendered at the first LOD has a lower resolution than the frames rendered at the second LOD).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Patney et al. (US Pub 2017/0263046 A1).
Regarding claim 3; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser further teaches that instructions that when executed cause the graphics processor to render the first workload at a lower resolution than the second workload (see the analysis of claim 1 above).
	Kaeser does not teach that the graphics processor to pixel shade the workload.
	Patney teaches the graphics processor to pixel shade the workload ([0090], Patney discloses a method of implementing coarse pixel shading (CPS) to render images at variable resolutions).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser of rendering the frames at different resolutions 
Regarding claim 4; Kaeser teaches the non-transitory storage medium of claim 1 as described above. Kaeser does not teach render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region. 
	Patney teaches render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region ([0021,0104], Patney discloses a foveated rendering method. In particular, an image for display is rendered with variable shading rates, where maximum shading rate corresponds with a location in the image that corresponds with a point of focus on the display. Pixels rendered at a higher shading rate (i.e., higher resolution) are perceived on the fovea of the viewer’s eye. Pixels rendered at a lower shading rate (i.e., lower resolution) are perceived on the periphery of the retina).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser to include the foveated rendering method of Patney such that shading rate at the fovea is higher than a shading rate in the periphery. The motivation would have been in order to save on compute bandwidth in real-time rendering system (Patney, [0003]).
Regarding claim 5; Kaeser and Patney teach the non-transitory storage medium of claim 1 as described above. Kaeser does not teach that instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display.
	Patney teaches instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display ([0027,0088,0106], a PPU 200 generates image data for displaying on a display device which may be a head mounted display (HMD)). The motivation is the same as the rejection of claim 4.
Claims 9-11,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/0189423 A1).
Regarding claim 9; Patney teaches a graphics processing unit (a parallel processing unit (PPU) 200, Figs.2,3A,3B,4. The PPU 200 is a graphic processing unit, [0027]), comprising: 
an interface (a system bus 202, Fi.g.2) to couple the graphics processing unit to a processor ([0028], the PPU 200 is connected to a host processor via the system bus 202), 
a plurality of texture units (a plurality of texture units 345, Fig.3A, [0041]), 
a shared memory (shared memory 470 included in a programmable streaming multiprocessor (SM) 340, Fig.4) coupled to the plurality of texture units (the SM 340 is coupled to the texture units 345, Fig.3A), 
a plurality of register files (register file 420, Fig.4. The register file may be divided between each of functional units of the SM 340, [0051]) coupled to the shared memory (Fig.4, the register file 420 is connected to the shared memory 470 via an Interconnect network 480), 
a plurality of load/store units (load/store units (LSUs) 454, Fig.4) coupled to the shared memory (Fig.4), and 
a plurality of graphics processing cores (a plurality of processing cores 450, Fig.4) coupled to the plurality of register files (Fig.4), and 
a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; provide the second plurality of frames to the display engine; and thereafter send the second plurality of frames to the display panel.
Kaeser teaches receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); provide the first plurality of frames to a display engine ([0035]); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); provide the second plurality of frames to the display engine {[0035]); and thereafter send the second plurality of frames to the display panel ([0028]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of rendering images of Patney to include the method of Kaeser of dynamically adjusting rendering parameters based on user movements. The motivation would have been in order to reduce any judder effects and to provide an enhanced visual experience to the user (Kaeser, [0017]).
Regarding claim 10; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. Patney further teaches scheduler logic to schedule groups of instructions (Fig.2, [0032], scheduler unit 220 is configured to track state information related to various tasks and to manage the execution of a plurality of tasks on one or more GPCs 250).
Regarding claim 11; Patney and Kaeser teach the graphics processing unit of claim 10 as described above. Patney further teaches a plurality of arithmetic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420).
Regarding claim 15; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. The limitation of claim 15 is substantially similar to claim 3. Thus, claim 15 is rejected similar to the rejection of claim 3.
Regarding claim 16; Patney and Kaeser teach the graphics processing unit of claim 9 as described above. The limitation of claim 16 is substantially similar to claim 4. Thus, claim 16 is rejected similar to the rejection of claim 4.
Regarding claim 17; Patney teaches a graphics processor, comprising: 
a register file to store information (register file 420, Fig.4); 
a plurality of arithmetic logic units coupled to the register file ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420); 
a plurality of texture units coupled to the register file (a plurality of texture units 345 is coupled to the SM 340 including the register file 420, Fig.3A, [0041]); and 
a non-transitory storage memory comprising instructions that when executed cause the graphics processor to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; provide the second plurality of frames to the display engine; and thereafter send the second plurality of frames to the display panel.
Kaeser teaches receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); provide the first plurality of frames to a display engine ([0035]); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display ; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); provide the second plurality of frames to the display engine ([0035]); and thereafter send the second plurality of frames to the display panel ([0028]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of rendering images of Patney to include the method of Kaeser of dynamically adjusting rendering parameters based on user movements. The motivation would have been in order to reduce any judder effects and to provide an enhanced visual experience to the user (Kaeser, [0017]). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/019423 A1) as applied to claim 17 above; further in view of Watanabe et al. (US Pub 2017/0072305 A1).
Regarding claim 18; Patney and Kaeser teach the graphics processing unit of claim 17 as described above. Patney discloses that the graphic processing unit is to communicate with a head-mounted display comprising the display panel (see Fig.8, [0088], the processor 810 is communicating with a head mounted display comprising a left eye display 822 and a right eye display 824).
Patney and Kaeser do not teach an interface to communicate with a head-mounted display comprising the display panel.
Watanabe teaches an interface (Fig.1, an input/output unit 23) to communicate with a headset (Fig.1, the input/output unit 23 of a game processing apparatus is communicating with an input/output interface I/F unit 13 of a head-mounted device 10. The HMD includes a sensor 12 for detecting a movement of a head of a player. Head movement information is transmitted to the game processing 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney to include an interface to communicate a game processing apparatus with a head-mount device. The motivation would have been in order to exchange information between the head-mount device and the graphic processing unit. Transmitting the head movement information would enable the player to stay more immersed in the game (Watanabe, [0002]).
Regarding claim 19; Patney, Kaeser, and Watanabe teach the graphics processing unit of claim 88 as described above. Patney does not teach the interface is to receive motion tracking information from the headset.
	Watanabe teaches that the interface is to receive motion tracking information from the headset (see the analysis of claim 18 above, Watanabe in [0002], the interface receives head motion information from the sensor 12). 
The motivation is the same as claim 8.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Border (US Pub 2016/0116979 A1).
Regarding claim 20; Kaeser teaches the non-transitory storage medium of claim 1 as discussed above. Kaeser further teaches instructions that when executed cause the graphics processor to receive, in the graphics processor, the first workload from the virtual reality application when the rate of movement of the user's head exceeds the threshold level (see the analysis of claim 1 above).
	Kaeser does not teach the threshold level comprising a processing capability of the graphics processor.
	Border teaches the threshold level comprising a processing capability of the processor ([0530], Border discloses a method of reducing a resolution of an image displayed on a head-mounted display in 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kaeser of dynamically adjusting a level of detail of images when comparing a movement speed of a user’s head with a threshold to include the teaching of Border of adjusting resolution of image displayed on a head-mounted display in response to detecting a movement speed of the head-mounted display faster/slower than a predetermined threshold associated with processing capability of a processor. The motivation would have been in order to reduce color breakup (Border, [0530]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Bar-Zeev et al. (US Pub 2012/0154277 A1).
Regarding claim 21; Kaeser teaches the non-transitory storage medium of claim 1 as discussed above. Kaeser does not explicitly teach instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region.
	Bar-Zeev teaches instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region (Fig.2D, [0049,0050], Bar-Zeev discloses a method of concentrating a processing power of a display device on rendering ONLY an optimized portion (e.g., a 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kaeser of dynamically adjusting a level of detail of an image based on a movement rate of a user’s head to include the method of Bar-Zeev of rendering only a portion of an image associated with a user’s focal region. The motivation would have been in order to reduce processing and energy required for a display (Bar-Zeev, [0031]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Chae et al. (US Pub 2018/0197508 A1) and Bavor, JR. et al. (US Pub 2017/0178408 A1).
Regarding claim 22; Kaeser teaches the non-transitory storage medium of claim 1 as discussed above. Kaeser does not explicitly teach comprising instructions that when executed cause the graphics processor to render the second plurality of frames comprising to shade each of the second plurality of frames and to render the first plurality of frames comprising to shade only a portion of the first plurality of frames.
	Chae teaches a method of to render the plurality of frames comprising to shade each of the plurality of frames ([0136], a shader is used for changing the resolution of a displaying screen).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary still in the art to modify the method of Kaeser of dynamically adjusting a level of detail (resolution) of an image based on a movement rate of a user’s head to include the method of Chae of providing a shader to change a resolution of an image. More specifically, the image frames are shaded to obtain the first LOD and the second LOD. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the method of Kaeser as modified by the method of Chae is known to yield a predictable result of changing a resolution of an image. Thus, a 
	Kaeser and Chae do not teach that to render the second plurality of frames comprising to shade each of the second plurality of frames and to render the first plurality of frames comprising to shade only a portion of the first plurality of frames.
	Bavor, JR. teaches to render the second plurality of frames comprising to update each of the second plurality of frames and to render the first plurality of frames comprising to update only a portion of the first plurality of frames ([0001,0043,0067,0069], Bavor, JR. discloses an image processing and rendering of virtual reality content. In particular, a central portion (e.g., associated with a user’s fovea) of an image is rendered at a first resolution (i.e., high resolution) and a peripheral portion of the image is rendered at a second resolution which is lower than the first resolution. In addition, the central portion is updated at a greater rate than the peripheral portion).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kaeser and Chae of shading image frames to obtain a first image having higher resolution and a second image having lower resolution to include the method of Bavor, JR. of updating a central portion of an image having higher resolution at a greater rate than a peripheral portion of the image having lower resolution. Accordingly, a combination of Kaeser, Chae, and Bavor, JR. would render a method of shading a plurality of frames of a first image (high resolution) at a greater rate; and shading a plurality of frames of a second image (lower resolution) at a lower rate. The motivation would have been in order to reduce the rendering load (Bavor, JR., [0068,0069]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/0189423 A1) as applied to claim 16 above; further in view of Lim et al. (US Pub 2017/0340969 A1).
Regarding claim 23; Patney and Kaeser teach the graphics processing unit of claim 16 as discussed above. Patney and Kaeser do not teach that the non- transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to separately send the first region comprising a foreground surface and the second region comprising a background surface to the display panel, wherein the display panel comprises a head-mounted display having a first buffer to store the foreground surface and a second buffer to store the background surface.
	Lim teaches the non- transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to separately send the first region comprising a foreground surface and the second region comprising a background surface to the display panel (Fig.3, [0077], an image processor separately processes a foreground image and a background image; and transmits the foreground image and the background image to a display controller 100), wherein the display panel comprises a head-mounted display having a first buffer to store the foreground surface and a second buffer to store the background surface ([0019,0077], the display panel comprises a head-mounted display having a buffer 120 for separately storing the foreground image and the background image. It is understood that the buffer would comprise a first portion to store the foreground image and a second portion to store the background image).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney and Kaeser to include the teaching of Lim of separately processing a foreground image and a background image; and separately storing the foreground image .
Claims 24,25 are rejected under 35 U.S.C. 103 as being unpatentable over Patney in view of Kaeser et al. (US Pub 2016/0189423 A1) as applied to claims 9,17 above; further in view of Bar-Zeev et al. (US Pub 2012/0154277 A1).
Regarding claim 24; Patney and Kaeser teach the graphics processing unit of claim 9 as discussed above. 
Patney and Kaeser do not explicitly teach the non-transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to render the first plurality of frames only in a foveated region.
	Bar-Zeev teaches instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region (Fig.2D, [0049,0050], Bar-Zeev discloses a method of concentrating a processing power of a display device on rendering ONLY an optimized portion (e.g., a bird image 1126) of an image associated with a user’s fovea vision. Other elements in the image are not rendered).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Patney and Kaeser of dynamically adjusting a level of detail of an image based on a movement rate of a user’s head to include the method of Bar-Zeev of rendering only a portion of an image associated with a user’s focal region. The motivation would have been in order to reduce processing and energy required for a display (Bar-Zeev, [0031]).
Regarding claim 25; Patney and Kaeser teach the graphics processor of claim 17 as discussed above. The limitation of claim 25 is substantially similar to claim 24. Thus, claim 25 is rejected under similar analysis as the rejection of claim 24 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guissin (US Pub 2016/0065864 A1) discloses a method of processing a video in real time by separating a foreground and a background; and combining the foreground and the background in a new modified image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691